Citation Nr: 0824168	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  04-10 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for a bilateral hip 
disorder, to include avascular necrosis and degenerative 
joint disease, status post total left hip arthroplasty.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1972 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran was afforded a Board hearing, held by the 
undersigned, in June 2006.  The hearing transcript has been 
associated with the record.

The veteran's claim was remanded by the Board in January 2007 
so as to obtain a VA orthopedic examination.  In compliance 
with the remand order, a VA orthopedic examination was 
conducted in March 2008, and an opinion as to direct service 
connection was provided.  The veteran's representative, in a 
May 2008 statement, as well as in a June 2008 Informal 
Hearing Presentation, has claimed that the March 2008 VA 
examination was inadequate due to the lack of an opinion as 
to service connection secondary to the veteran's service-
connected right ankle disability.  However, the Board notes 
that the issue of secondary service connection had not been 
raised at that time.  Therefore, the issue of entitlement to 
service connection for a bilateral hip disorder as secondary 
to the veteran's service-connected right ankle disability, is 
referred back to the RO for further development.


FINDING OF FACT

A bilateral hip disorder was not manifest during service or 
within one year of separation, and the veteran's current 
bilateral hip disorder is not attributable to service.

CONCLUSION OF LAW

A bilateral hip disorder, to include avascular necrosis and 
degenerative joint disease, status post total left hip 
arthroplasty, was not incurred in or aggravated by service 
and may not be presumed to have been incurred or aggravated 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from a claim 
for entitlement to service connection for a bilateral hip 
disorder.  The Board notes that the veteran's informal claim 
was received in November 2002.  That same month, prior to its 
adjudication of this claim, the RO provided notice to the 
claimant regarding the VA's duty to notify and to assist.  
The claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  Specifically, the VCAA notification instructed the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini II.  In particular, the VCAA 
notification: (1) informed the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informed the claimant about the information 
and evidence that VA will seek to provide; and (3) informed 
the claimant about the information and evidence that the 
claimant is expected to provide.  See Pelegrini II.  Thus, 
the Board finds that the content and timing of the November 
2002 notice comports with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

With respect to the duty to assist, the Board notes that the 
veteran has undergone a VA examination in conjunction with 
his claim for service connection.  38 C.F.R. § 3.159(c)(4).  
There is no objective evidence indicating that there has been 
a material change in the veteran's condition since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The VA 
examination report is thorough, the examination in this case 
is adequate upon which to base a decision, and the records 
satisfy 38 C.F.R. § 3.326.  

As noted in the January 2007 Board remand, the veteran 
claimed that his service medical records, specifically those 
records from 1972 through 1980, are missing from his file.  
As per the remand, a records request to the National 
Personnel Records Center (NPRC) was submitted in March 2007.  
Additional records were received, but the only new, non-
duplicative record was not created during the period in 
question.  According to the NPRC, no more service medical 
records are on file.  

When a veteran's service records are unavailable, VA's duty 
to assist, the duty to provide reasons and bases for its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule, are heightened.  Milostan v. 
Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  The Board's 
analysis of the veteran's claim has been undertaken with this 
duty in mind.  The case law does not, however, lower the 
legal standard for proving a claim for service connection.  
Rather, this duty increases the Board's obligation to 
evaluate and discuss all of the evidence that may be 
favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 
(1996).

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case). 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007). 

Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  


Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases, such as degenerative joint disease, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

In this case, the veteran filed a claim for service 
connection for a bilateral hip disorder in August 2002.  
According to the evidence of record, the veteran's service 
medical records are silent as to any complaints, treatment, 
or diagnosis of any hip disorder.  Although the veteran 
checked "Yes" to arthritis in an August 1990 report of 
medical history, a concurrent examination noted that the 
veteran's lower extremities were normal.  On separation in 
May 1992, the veteran again checked "Yes" to arthritis, but 
he clarified that he had arthritis of the right ankle.  He 
did not note a hip disorder.  The examiner noted that his 
lower extremities were normal.

While the appellant's service medical file appears to contain 
a complete copy of the appellant's service dental records, 
the majority of the appellant's actual service medical 
records are dated from May 1988 to May 1992, with a few 
additional records dated prior to July 1980.  The appellant 
contends that missing service medical records dated from 1972 
to 1980 may support his claim, particularly 1975 hospital 
treatment records related to his ankle injury as these 
records might document trauma to the appellant's hips.  

Although the appellant's contentions regarding the alleged 
missing service medical records are somewhat contradicted by 
his initial testimony before the Board that he was strictly 
treated for his right ankle, not his hips, at the time of his 
1975 ankle injury, the Board observes that the appellant did 
testify that he reported to sick call in 1983 with complaints 
of hip pain for which he was prescribed medication.

Although a joint examination was conducted in April 1997, for 
the purpose of evaluating the veteran's service connected 
ankle disability, the examination was silent for complaints, 
treatment, or a diagnosis of any hip condition.  In fact, the 
veteran testified, during his June 2006 Board hearing, that 
he began experiencing bilateral hip pain in 2000.  A May 2002 
VA outpatient record noted joint space narrowing of the hips, 
bilateral subchondral cyst formation, and associated changes.  
The examiner stated that the disorder may have been secondary 
to a hemorrhage into the joint space, trauma, prior 
infection, or CPPD (calcium pyrophosphate dihydrate).  
Osteoarthritis of the hips, bilaterally, was diagnosed via a 
VA outpatient report in May 2002.  The Board notes that an 
opinion as to the etiology of the veteran's hip disorder was 
not provided at that time.  Avascular necrosis was diagnosed 
in a VA report in December 2002.  Again, an opinion as to the 
etiology of the disorder was not provided.

Since the initial diagnoses, medical records from VA medical 
centers in Leesburg, Florida and Gainesville, Florida note 
recurring diagnoses and treatment of avascular necrosis and 
osteoarthritis, bilaterally, as well as surgical records of a 
total left hip arthroplasty in December 2002.  However, the 
veteran's record is silent as to an opinion linking his 
current diagnoses to his period of active service.  

In support of his claims, the veteran testified at a hearing 
before the Board in June 2006.  During this hearing, he 
reported that he broke his right ankle while he was in 
service in 1975, an injury for which he established service 
connection in December 1996.  The veteran maintained that was 
treated at a hospital in Germany in connection with his ankle 
injury.  He did not remember sustaining trauma to his hips at 
that time.  However, in approximately 1983, the veteran 
testified that he began experiencing problems and pain with 
his hips.  He testified that he went to sick call at that 
time, where he was instructed to take the same medication for 
his hip pain that he had been prescribed for his right ankle 
pain.  He indicated that he did not thereafter report to sick 
call from 1983 to 1992 (when he separated from service) for 
specific problems related to his hips because he continued to 
be treated with his ankle/hip medication.  Subsequent to his 
separation from service, the veteran reported that he treated 
his hip pain with over-the-counter medication until 
approximately 2000.  At that time, he began receiving 
treatment from two VA medical facilities located in Leesburg, 
Florida and Gainesville, Florida.  

Following a Board remand in January 2007, a VA examiner 
reviewed the veteran's claims file and provided an opinion in 
March 2008.  At that time, the veteran complained of severe 
pain, stiffness, and weakness in both hips.  He reported 
flare-ups, bilaterally, which occurred twice per week and 
could last for hours at a time.  The veteran walked with the 
assistance of a cane.  On examination, tenderness to 
palpation was noted, as was guarded movement of the right 
hip.  Ultimately, the examiner provided a diagnosis of 
bilateral avascular necrosis in the femoral head with severe 
degenerative joint disease in the right hip, as well as a 
total left hip arthroplasty secondary to his avascular 
necrosis.  

The examiner stated that he was unable to opine, without 
resorting to mere speculation, that the veteran's bilateral 
avascular necrosis was a result of activities performed 
during active duty.  It was noted that the veteran did not 
complain of symptoms in his hips prior to 2000, seven years 
after his separation from active service.  It was further 
noted that the veteran did not complain of hip pain when he 
suffered his broken ankle in 1974.  The examiner went on to 
state that there was no evidence to suggest that the 
veteran's current bilateral hip disorders were a direct 
result of his active duty and not due to an unfortunate 
medical cause that would have happened regardless of his 
military service.  The examiner went on to note that it was 
possible that activity during the veteran's military service 
may have triggered events that led to his bilateral avascular 
necrosis, but it would only be speculative to provide such an 
opinion. 

The Board notes that, while the veteran testified during his 
Board hearing that he began to experience hip discomfort in 
1983, that statement is not supported by the evidence of 
record.

Although the veteran has satisfied the first criterion 
necessary to establish service connection for hip disorder, a 
current diagnosis thereof, he has failed to demonstrate that 
he suffered from a hip disorder during his period of active 
duty or one year thereafter.  Further, the veteran's record 
is silent as to an etiological nexus linking his current 
disorder to his military service.

In this case, the only evidence of a relationship between the 
veteran's hip disorder and his period of military service are 
these statements of the veteran himself.  However, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that lay evidence is one type of evidence 
that must be considered and competent lay evidence can be 
sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise 
weigh the evidence submitted, including lay evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the absence of contemporary 
medical evidence against lay statements.

The Board notes that, where the determinative issue involves 
a diagnosis or a nexus to service, competent medical evidence 
is required.  This evidentiary burden typically cannot be met 
simply by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  In this case, since the record does 
not reflect that the veteran possesses the medical training 
and expertise necessary to render a medical opinion as to the 
cause or diagnosis of his hip disorder, his lay statements of 
record are of little probative value in this regard.  See 
Espiritu.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis. Cohen v. Brown, 
10 Vet. App. 128 (1997).

As noted above, a hip disorder was not diagnosed during the 
veteran's period of service.  Following service, a hip 
disorder was neither manifest nor diagnosed within one year 
of separation from service.  Here, the competent medical 
evidence shows that the veteran's current, bilateral hip 
disorder is not related to service.  The March 2008 VA 
examiner stated that he would be unable to state that the 
veteran's bilateral hip disorder was due to or aggravated by 
the veteran's military service, without resorting to 
speculation.  The examiner stated that there was no evidence 
to suggest that the veteran's current bilateral hip disorders 
were a direct result of his active duty and not due to an 
unfortunate medical cause that would have happened regardless 
of his military service.  The Board attaches significant 
probative value to this opinion, as it was well-reasoned, 
detailed, consistent with other evidence of record, and 
included a review of the claims file.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.).  

In sum, the competent evidence does not establish that the 
veteran's bilateral hip disorder had its onset in service or 
within one year of separation.  The available service medical 
records are silent as to a diagnosis or treatment for a hip 
disorder.  Thus, there was no chronic disability shown during 
service.  Further, the record does not contain a diagnosis of 
a hip disorder within one year following service.  Rather, 
the record establishes that approximately seven years after 
separation, the veteran was diagnosed with hip disorder.  In 
making its decision, the Board notes that the lapse of time 
between service separation and the earliest documentation of 
current disability is a factor for consideration in deciding 
a service connection claim.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  Therefore, despite the 
contentions of the veteran that his bilateral hip disorder 
originated during his period of active service, the record is 
devoid of supporting evidence.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Therefore, the preponderance is against 
the veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for a bilateral hip 
disorder, to include avascular necrosis and degenerative 
joint disease, status post total left hip arthroplasty, is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


